Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6 Filed Filed
                                      248-14   12/11/20   PagePage
                                                     04/10/20  1 of 25
                                                                     1 ofPage ID #:605
                                                                         25 Page   ID
                                     #:9166




      EXHIBIT 11
                                     263
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6 Filed Filed
                                      248-14   12/11/20   PagePage
                                                     04/10/20  2 of 25
                                                                     2 ofPage ID #:606
                                                                         25 Page   ID
                                     #:9167
     Date: 27th May 2015



                                  DECLARATION
                                          OF
                                        TRUST




                                         made by




                                    CTX Treuhand AG


                                      (the Trustees)




                                       Constituting


                                           The

                                       ALPHA Trust


                                                           Certified true photocopy
                                                           of the original.
                                                                          .'to
                                                           Dale- OSot
                                                           Signature:
                                                                      f? 0
                                                                                ^
                                             2 65
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6  Filed Filed
                                      248-14    12/11/20   PagePage
                                                      04/10/20  3 of 25
                                                                      3 ofPage ID #:607
                                                                          25 Page   ID
                                     #:9168
                                        -2-


                                INDEX TO CLAUSES



    Clause



    1.     Definitions                                                            6

    2.     Proper Law , Forum of Administration , Jurisdiction
           and Change thereof                                                     7

    3.     Power to Terminate                                                     8

    4.     Trust for Sale                                                         8

    5.     Trust of income and capital                                            8

    6.     Payments to Minors                                                    10

    7.     Interests not attachable                                              10

    8.     Power to add and exclude Beneficiaries                                11

    9.     Remuneration of Trustees                                              11

    10.    Change of Trustees                                                    12

    11.    Power to delegate                                                     13

    12.    Power to alter and revoke                                             13

    13.    Additional powers                                                     13

    14 .   The Protector                                                         13

    15.    Duties of the Trustees, liability and indemnity                       14

    16 .   Accounts and Information                                              14
                                             Zb/
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6
                                      248-14Filed Filed
                                                  12/11/20   PagePage
                                                        04/10/20  4 of 25
                                                                        4 ofPage ID #:608
                                                                            25 Page   ID
                                     #:9169
                                         - 3-




    THE FIRST SCHEDULE                                                             15


           Administrative Powers                                                   15

    1.     Power of Investment                                                     15

    2.     Power to lend and to give guarantees                                    16

    3.     Power to permit occupation of property and

           enjoyment of chattels                                                   16

    4.     Power to borrow                                                         16

    5.     Powers in relation to real property                                     16

    6.     Powers in relation to chattels                                          18

    7.     Power to trade                                                          18

    8.     Power to give indemnities                                               18

    9.     Exclusion of apportionment                                              19

    10.    Power to deal with insurance policies                                   19

    11.    Release of powers                                                       20

    12.    Power of appropriation                                                  20

    13.    Power to vote and to employ nominees and custodians                     20

    14.    Power to delegate management of investments                             20

    15.    Power to receive remuneration                                           21

    16.    Power to promote companies                                              21

    17.    Trustees not bound to interfere in business of
           company in which the Trust is interested                                 22

    18.    Power to insure property                                                 22
                                         269
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6  Filed Filed
                                      248-14    12/11/20   PagePage
                                                      04/10/20  5 of 25
                                                                      5 ofPage ID #:609
                                                                          25 Page   ID
                                     #:9170
                                        -4-




    19.   Power to appoint agents                                               22

    20.   Power to permit self-dealing                                          22




          THE SECOND SCHEDULE                                                   23




          THE THIRD SCHEDULE                                                    24
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6   Filed Filed
                                      248-14     12/11/20   PagePage
                                                       04/10/20  6 of 25
                                                                       6 ofPage ID #:610
                                                                           25 Page   ID
                                     #:9171
                                        -5 -




    THIS DECLARATION OF TRUST is made the 27th day of May Two thousand and
    fifteen.




    BY


           CTX Treuhand AG (“the Trustees” which expression shall where the context so
           admits include the trustees or trustee for the time being of this Trust)



    WHEREAS


    (A)    THE Trustees acknowledge having received the property specified in the
           Second Schedule to be held upon the trusts hereinafter contained concerning
           the same.


    (B)    IT is intended that this Trust shall be irrevocable


    (C)    THIS Trust may be referred to as



                                        " ALPHA TRUST"
                                           273
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6   Filed Filed
                                      248-14     12/11/20   PagePage
                                                       04/10/20  7 of 25
                                                                       7 ofPage ID #:611
                                                                           25 Page   ID
                                     #:9172
                                        - 6-


    NOW THIS DEED WITNESSETH as follows:



    1.         Definitions

    1.1.       IN this Deed where the context so admits


    1.1.1.     "the Trust Fund” means
               - the sum specified in the Second Schedule and
               - all money investments or other property paid      or transferred by any
                 person or persons to or so as to be under the control of and (in either
                 case) accepted by the Trustees as additions and
               - all accumulations (if any) of income directed to be held as an accretion
                 to capital and
               - the money investments and property from time to time representing the
                 said money investments property additions and accumulations;

    1.1.2.     "the Beneficiaries” means and includes the persons named or described in
               the Third Schedule hereto:

    1.1.3.     "the Trust Period” means the period commencing on the date of this Deed
               and ending on the earlier of the last day of the period of 80 years from the
               date of this Deed or such earlier date as the Trustees shall by virtue of
               their power under clause 3 hereof specify;

    1.1.4.     "the Proper Law” of this Trust means the law of the jurisdiction to which the
               rights of all parties and the construction of each and every provision of this
               Trust shall be subject ;

    1.1.5.     “Minor” means any individual who has not attained the age of 20 years
               notwithstanding that such individual may by the laws of his or her domicile
               be of full age and "full age” shall be construed accordingly;

    1.1.6.     "Person” means any individual or body of persons corporate or incorporate;

    1.1.7.      “Issue” means children and remoter issue whether legitimate, illegitimate,
                adopted or legitimated and step-children;

    1.1. 8 -    "Protector” means the Person holding for the time being the office of
                Protector pursuant to any appointment made in accordance with Clause 14
                hereof;

    1.2 .       Words importing the singular shall include the plural and the masculine
                gender shall include the feminine and vice versa.
                                             2 75
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6 Filed Filed
                                      248-14   12/11/20   PagePage
                                                     04/10/20  8 of 25
                                                                     8 ofPage ID #:612
                                                                         25 Page   ID
                                     #:9173
                                              -7-

    2.         Proper Law   . Forum of Administration. Jurisdiction
    2.1 .      THIS Trust is established under the laws of the Principality of Liechtenstein
               and in particular Articles 897 to 932 of the Personen- und
               Gesellschaftsrecht (statute number 4 of 20th January 1926) shall be
               applicable to this Trust.

    2.2.       The forum of administration of this Trust shall be in the Principality of
               Liechtenstein and the rights of all parties and the construction and effect of
               each and every provision hereof shall be subject to the exclusive
               jurisdiction of and construed only according to the laws of the Principality of
               Liechtenstein.

    2.3.       The Trustees may register this Trust with the Oeffentiichkeitsregister of the
               Principality of Liechtenstein or deposit this Deed and any amendments
               thereto with the Liechtenstein Princely Court as they think fit.

    2.4.       The Trustees may at any time declare in writing that from the date of such
               declaration the Proper Law of this Trust shall be that of any specified
               jurisdiction (not being a jurisdiction under the law of which this Trust would
               be capable of revocation) and that all rights under this Trust and its
               construction and effect shall be subject to and construed according to the
               laws of that jurisdiction and so often as any such declaration shall be made
               the Trustees shall be free to make such alterations and/or additions in or to
               the trusts powers and provisions of this Trust as they may consider
               necessary or desirable so that the trusts powers and provisions hereof
               shall then (mutatis mutandis) be as valid and effective as they were
               immediately prior to the making of such declaration.

     2.5.       In the case that in the country or state of the forum of administration any of
                the events referred to in sub-clause 2.5.2. hereof shall occur the trustee or
                trustees resident or having a place of business at the forum of
                administration shall with immediate effect and without the necessity of filing
                or signing any documents cease to be trustee or trustees hereof and be
                divested of the title to the Trust Fund and the trustee or trustees shall have
                no claim or claims against the Trust Fund in respect of charges or
                expenses whether or not such claim or claims have accrued at the time the
                events aforesaid have occurred.

     2.5.1.     Immediately following the trustee or trustees ceasing to be trustee or
                trustees hereof the continuing trustee or continuing trustees shall change
                the forum of administration and the law applicable to this Trust and appoint
                a new trustee or new trustees and effect such changes, alterations and/or
                modifications to this Deed as they consider necessary to ensure that this
                Deed is as valid under the new law as under the law previously applicable.
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6   Filed Filed
                                      248-14     12/11/20   PagePage
                                                       04/10/20  9 of 25
                                                                       9 ofPage ID #:613
                                                                           25 Page   ID
                                         -
                                     #:91748 -
    2.5.2.        The events referred to:

    2.5.2.1.      the declaration of war, the opening of hostilities or a civil war affecting the
                  country or state of the forum of administration and/or the military
                  occupation or the invasion thereof;

    2.5 . 2.2.    the passing of a law, statutory order, decree, instruction, directive or any
                  other political or administrative measure in the country or the state of the
                  forum of administration the result of which is;

    2.5.2.2.1.    to obstruct or restrict the administration and/or distribution of the Trust
                  Fund;

    2.5 .2.22 .   to seize, confiscate or expropriate assets of the Trust Fund, either
                  permanently or for a period of time and either directly or indirectly;

    2.5 .22.3 .   to levy a tax on the Trust Fund in excess of 5 % per annum;

    2.5.2.3.      any other event, action or circumstance which would have a detrimental
                  impact on the Trust and/or the Trust Fund.

    3.            Power to Terminate

                  THE Trustees shall have the power by deed to specify such date (not
                  being a date earlier than the date of execution of such deed) to be the end
                  of the Trust Period.

    4.            Trust for Sale

                  THE Trustees shall hold the Trust Fund upon trust as to investments or
                  property other than money in their absolute discretion to sell call in or
                  convert into money all or any of such investments or property but with
                                       ,


                  power to postpone such sale calling in or conversion and to permit the
                  same to remain as invested and upon trust as to money with the like
                  discretion to invest the same in their names or under their control in any of
                  the investments authorised by this Trust or by law with power at the like
                  discretion from time to vary or transpose any such investments for others
                  so authorised.

    5.            Trust of income and capital

    5.1.          THE Trustees shall hold the capital and income of the Trust Fund upon
                  such trusts in favour or for the benefit of all or such one or more of the
                  Beneficiaries exclusive of the other or others of them in such shares or
                  proportions if more than one and with and subject to such powers and
                  provisions for their respective maintenance education advancement or
                  other benefit or for the accumulation of income (including administrative
                  powers and provisions and discretionary trusts and powers to            be
                  executed or exercised by any persons or
Case
                                           279
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6   Filed Filed
                                      248-14     12/11/20   PagePage
                                                       04/10/20  10 of10
                                                                      25ofPage ID #:614
                                                                          25 Page   ID
                                      #:9175
                                         - 9-
                person whether or not being or including the Trustees or any of them) and
                so that the exercise of this power of appointment may be delegated to any
                extent and in such manner generally as the Trustees by any deed or deeds
                revocable during the Trust Period or irrevocable and executed during the
                Trust Period shall appoint PROVIDED always that no exercise of this
                power shall invalidate any prior payment or application of all or any part or
                parts of the capital or income of the Trust Fund made under any other
                power or powers conferred by this Deed or by law .

    5.2.        Until and subject to and in default of any appointment under Clause 5.1.

    5.2.1.      The Trustees shall pay or apply the income of the Trust Fund to or for the
                benefit of all or such one or more of the Beneficiaries exclusive of the other
                or others of them as shall for the time being be in existence and in such
                shares if more than one and in such manner generally as the Trustees
                shall in their absolute discretion from time to time think fit.

    5.2. 2.     Notwithstanding the provisions of sub-clause 5.2.1. the Trustees may at
                any time or times during the Trust Period in their absolute discretion
                instead of applying all or any part or parts of the income accumulate the
                same in the way of compound interest by investing or otherwise applying it
                and its resulting income from time to time in any applications or
                investments authorised by this deed or by law and subject to sub-clause
                5.2.3. shall hold such accumulations as an accretion to capital.

     5.2.3.     The Trustees may at any time or times during the Trust Period apply the
                whole or any part or parts of the income accumulated under sub-clause
                5.2.2. as if it were income arising in the then current year.

     5.2.4.     Notwithstanding the trusts powers and provisions declared and contained
                in this clause the Trustees may

     5.2.4.1.   at any time or times during the Trust Period pay or apply the whole or any
                part or parts of the capital of the Trust Fund to or for the benefit of all or
                such one or more of the Beneficiaries exclusive of the other or

                others of them in such shares if more than one and in such manner
                generally as the Trustees shall in their absolute discretion think fit;

     5.2.4.2.   pay or transfer any income or capital of the Trust Fund to the trustees of
                any other trust wherever established or existing under which all or any one
                or more of the Beneficiaries is or are interested (whether or not all or such
                one or more of the Beneficiaries is or are the only objects or persons
                interested or capable of benefiting under such other trust) if the Trustees
                shall in their absolute discretion consider

                such payment or transfer to be for the benefit of all or such one or more of
                the Beneficiaries.

     5.3.       In default of and subject to any or every exercise of the said powers
                conferred on the Trustees by the preceding sub-clauses hereof the
                                        .  iL U

Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6
                                      248-14Filed Filed
                                                  12/11/20   PagePage
                                                        04/10/20  11 of11
                                                                       25ofPage ID #:615
                                                                           25 Page   ID
                                      #:9176
                                          -    10-
                Trustees shall stand possessed of the Trust Fund at the expiration of the
                Trust Period UPON TRUST for such of the Beneficiaries as shall then be
                living in equal shares absolutely .

     5.4 .      Subject as above and if and so far as not wholly disposed of for any reason
                whatever by the above provisions the capital and income of the Trust Fund
                shall be held in trust for the Red Cross and Amnesty International and in
                the event of failure of this present trust for charitable purposes generally.

     6.         Payments to    Minors

     6.1.       WHERE the Trustees are authorised to pay or apply any income or capital
                of the Trust Fund to or for the benefit of any person who is a Minor the
                Trustees may either pay the same to him or her as his or her absolute
                property notwithstanding that he or she is a Minor and the receipt of any
                such Minor Beneficiary shall be a good discharge to the Trustees therefore
                or pay the same to any parent or guardian of such Minor or apply the same
                in such manner as may be directed in writing by such parent or guardian
                and the receipt of such parent or guardian in either case shall be a
                sufficient discharge to the Trustees for any income or capital so paid or
                applied.

     7.         Intentionally left blank
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6   Filed Filed
                                      248-14     12/11/20   PagePage
                                                       04/10/20  12 of12
                                                                      25ofPage ID #:616
                                                                          25 Page   ID
                                         -11
                                      #:9177       -
     8.         Power to add and exclude Beneficiaries

     8.1.       THE Trustees may at any time during the Trust Period by any written
                instrument declare that

     8.1.1.     any person, group or description of person shall cease to be a Beneficiary
                or Beneficiaries and thereupon such person, group or description of person
                shall cease to be a Beneficiary or Beneficiaries as if such Beneficiary or
                Beneficiaries had originally been expressly excluded as a Beneficiary or
                Beneficiaries but without prejudice to any previous payment of capital or
                income to such Beneficiary or Beneficiaries;

     8.1.2.     any person, group or description of person nominated by the Trustees shall
                thenceforth be a Beneficiary or Beneficiaries PROVIDED that any addition
                of any such Beneficiary or Beneficiaries shall not prejudice modify or affect
                any appointment of capital or income thus already made .

     9.         Remuneration of Trustees

     9.1.       THE Trustees are entitled to reimburse themselves out of the Trust Fund
                (whether income or capital) for all expenses and costs properly incurred in
                the administration of this Trust and all liabilities properly incurred (including
                liabilities to pay damages) may be paid directly out of the Trust Fund.

     9.2.       Any trustee which shall be a company authorised to undertake trust
                business shall be entitled in addition to reimbursement of its proper
                expenses to remuneration for its services in accordance with its published
                terms and conditions for trust business in force from time to time.

     9.3.       Any trustee who is a lawyer or other person engaged in a profession or
                business shall be entitled to charge and be paid all normal professional or
                other charges for business done services rendered or time spent
                personally or by such trustee’s firm in the administration of these trusts
                including acts which a trustee not engaged in any profession or business
                could have done personally.

     9.4 .      Any trustee shall be entitled to retain any brokerage or other commission
                which may be received personally or by such trustee's firm in respect of
                any transaction carried out on behalf of this Trust for which such trustee or
                trustee’s firm is in the normal course of business
                allowed brokerage or other commission notwithstanding that the receipt of
                such brokerage or commission was procured by an exercise by such
                trustee or the Trustees of powers over the Trust Fund.
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6  Filed Filed
                                      248-14    12/11/20   PagePage
                                                      04/10/20  13 of13
                                                                     25ofPage ID #:617
                                                                         25 Page   ID
                                      #:9178
                                         12   - -

     9.5.       The rights of the Trustees to be reimbursed and properly remunerated out
                of the Trust Fund whether capital or income are secured by a charge on
                the whole of the Trust Fund.

     10.        Change of   Trustees

     10.1.      THE minimum number of Trustees of this Trust shall be two or a trust
                company and the maximum number shall be five.

     10.2.      If the number of Trustees exceeds one then all the Trustees have to act
                unanimously. The Trustees are however entitled to delegate all business
                acts , exercise of power and discretions to one or more of their Co-Trustees
                to the extent as they consider in their discretion such delegation advisable.

     10.3.      A Trustee who wishes to resign and be discharged from the trusts hereof
                may do so by notice in writing given to the Co-Trustees (if any) and to the
                person or persons entitled to appoint new trustees and having given such
                notice shall be discharged at the expiration of one month from the date
                when such notice shall have been given or of such shorter period as the
                said person or persons entitled to appoint new trustees in accordance with
                the provisions of this Clause 10 may agree in writing PROVIDED ALWAYS
                that such discharge shall not take effect unless immediately after such
                discharge there will be at least one Trustee .

     10.4.      If a Trustee shall desire to resign and to be discharged from all or any of
                the trusts hereof or shall refuse or become unfit to act therein or become
                incapable of acting therein or shall die or being a corporation be dissolved
                then

     10.4.1.    the Protector or if he shall be dead (or being a corporation be dissolved) or
                unable or unwilling to act;

     10.4. 2.   the Beneficiaries (excluding the charitable institution) being sui juris and
                deciding by majority or if he, she or they shall be unable or unwilling to act;

     10.4.3.    the Trustees for the time being or if there being no Trustees;

     10.4.4.    the Liechtensteinische Landgericht Vaduz shall by an instrument in writing
                appoint one or more person whether resident in the forum of administration
                of this Trust or elsewhere to be a trustee or trustees in the place of the
                Trustee so deceased dissolved desiring to be discharged refusing or being
                unfit or being incapable as aforesaid.

     10.5.      The person entitled to appoint new trustees under sub-clause 10.4.1. and
                10.4. 2. may in the same order of succession as above appoint one
                                      zo /
Case 2:20-cv-11236-RGK-PLA Document 2-6  Filed Filed
 Case 2:14-cv-09764-RGK-PLA Document 248-14    12/11/20   PagePage
                                                     04/10/20  14 of14
                                                                    25ofPage ID #:618
                                                                        25 Page   ID
                                        - 13 -
                                     #:9179

                or more person to be additional Trustees hereof up to the maximum
                number allowed.

      10.6 .    A Trustee may be resident anywhere in the world.

     10.7 .     The person entitled to appoint additional trustees may remove one or more
                Trustees at any time and without giving any reason by notice in writing
                served upon the Trustees.

     11.        Power to delegate

     11.1.      ANY Trustee shall have power (notwithstanding any rule of law to the
                contrary) by deed or deeds revocable during the Trust Period or
                irrevocable to delegate to any person the execution or exercise of all or any
                trusts powers and discretions hereby or by law conferred on the Trustee.

     12.        Power to alter and revoke

     12.1.      The Trustees may at any time in their discretion alter any of the provisions
                of this Deed but so that the exercise of this power shall not act so as to
                cause this Trust to be revoked.

     13.        Additional powers

     13.1.      THE Trustees shall in addition and without prejudice to all statutory powers
                have the powers and immunities set out in the First Schedule provided that
                the Trustees shall not exercise any of their powers so as to conflict with the
                beneficial provisions of this Trust.

     14.        The Protector

     14.1.      THE Protector may be resident or being a corporation have its place of
                business anywhere in the world.

     14.2.      The first Protector shall be the cl ient

     14.3.      The Protector may delegate or transfer at any time by instrument in writing
                all or part of his powers , rights and/or duties for a specified period of time
                or permanently to any person or persons upon such terms and conditions
                as he think fit provided always that no such transfer shall take effect until
                written notice thereof has been given to the Trustees.

     14.3. 1.   In the event of failure of the aforesaid transfer and there being no Protector
                or in the event of a Protector having died (or being a corporation be
                dissolved) or being unfit or unwilling to act without having validly
                transferred his powers , rights and/or duties then
                                              co   y
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6  Filed Filed
                                      248-14    12/11/20   PagePage
                                                      04/10/20  15 of15
                                                                     25ofPage ID #:619
                                                                         25 Page   ID
                                         -14-
                                      #:9180

     14.3.1.1.   the Beneficiaries (excluding the charitable institution) being sui juris and
                 deciding by majority or if he, she or they shall be unable or unwilling to act

     14.3.1.2.   the Liechtensteinische Landgericht Vaduz shall, within 90 days appoint a
                 Protector.

     14.4.       The prior written consent of the Protector shall be required for the exercise
                 by the Trustees of their powers and rights under Clauses 2.4., 2.5.1., 3., 5.,
                           .
                 8., 11., 12 , 16.2., 16.3., and clause 11 of the First Schedule.

     15.         Duties of the Trustees , liability and indemnity

     15.1.       IN the execution of the trusts powers and discretions hereof the Trustees
                 shall act with the honesty, prudence and diligence of the ordinary, honest,
                 prudent and diligent man of business.

     15.2.       No Trustee shall be liable for any loss to the Trust Fund whatsoever or (by
                 mistaken payment or application or otherwise) to any Beneficiary unless
                 such loss is attributable to such Trustee’s own dishonesty or to any wilful
                 act or omission on his part which was known to him to be a breach of trust
                 or which could have been known to him had he not acted with gross
                 negligence and no Trustee shall be liable for any act or omission on the
                 part of any Co-Trustee or of any agent on behalf of the Trustees (except in
                 such circumstances as aforesaid) .

     15.3.       The Trustees shall not be required to give a bond or security for the due
                 and faithful administration of the Trust Fund or for the discharge of the
                 trusts hereby created.

     16.         Accounts and Information

     16.1.       THE Trustees shall keep complete and accurate records of all transactions
                 pertinent to the Trust Fund.

     16.2.       The records shall be opened to the inspection of the Beneficiaries or their
                 legal or duly authorised representatives within a reasonable time.
                 Notwithstanding the aforesaid the Trustees are not obliged to disclose to a
                 Beneficiary as to whom of the other Beneficiaries they have appointed
                 capital or income of the Trust Fund or have made payments out of capital
                 or income of the Trust Fund nor to disclose their reasons for the exercise
                 or non-exercise or way of exercise of their powers rights and discretions
                 under this Trust.

     16.3 -      The Trustees may in their discretion nominate a Kontrollstelle in pursuance
                 of Art. 923 of the PGR which Kontrollstelle shall then be the sole person
                 authorised to be given the information aforesaid.
                                          291
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6   Filed Filed
                                      248-14     12/11/20   PagePage
                                                       04/10/20  16 of16
                                                                      25ofPage ID #:620
                                                                          25 Page   ID
                                         -15-
                                      #:9181




                                   THE FIRST SCHEDULE



                Administrative Powers

     1.         Power of Investment

     1.1.       SUBJECT as provided below any moneys requiring investment may be
                invested in or upon any investments of whatever nature and wherever
                situate whether producing income or not and whether involving waste or
                not (including the purchase of any immovable or movable property or any
                interest in such property and including purchases made for the purpose of
                enabling all or any one or more of the Beneficiaries to have the occupation
                use or enjoyment in specie of the asset purchased or other purposes which
                the Trustees consider to be in the interests of any one or more of the
                Beneficiaries) as the Trustees shall in their absolute discretion think fit so
                that the Trustees shall have the same full and unrestricted powers of
                making and changing investments of such moneys as if they were
                absolutely and beneficially entitled to such moneys and without prejudice
                to the generality of the above the Trustees shall not be under any
                obligation to diversify their investments of such moneys.

     1.2.       The acquisition of any such reversionary interest or any policy of insurance
                or assurance sinking fund policy or other policy of whatever nature or any
                annuity or securities or other investments not producing income or of a
                wasting nature or for any other reason not within the meaning of the word
                “investment" strictly construed shall be deemed to be an authorised
                investment of trust moneys if the Trustees shall consider the same to be
                for the benefit of any one or more of the Beneficiaries.

     1.3.       Where any such reversionary interest policy security or investment as is
                described in sub-clause 1.2. is comprised in the Trust Fund or where any
                other security or investment is sold with the right to receive the dividend or
                interest accrued or accruing no part of any accretion to the value or of any
                premium or bonus or other sum (whether in respect of arrears of or
                prospective dividend or interest or income or otherwise) which accrues or
                is payable when the same falls into possession or is redeemed or matures
                or on repayment of the capital moneys so
                secured or when any sale or disposal is made shall be apportionable to or
                be treated as income.

     1.4.       The Trustees shall have power to exchange property for other property of a
                like or different nature and for such consideration and on such conditions
                as they in their absolute discretion think fit.
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6
                                      248-14
                                             293
                                          Filed Filed
                                                12/11/20   PagePage
                                                      04/10/20  17 of17
                                                                     25ofPage ID #:621
                                                                         25 Page   ID
                                      #:9182
                                          16   - -
     2.         Power to lend and to give guarantees

     2.1.       THE Trustees shall have power to lend money or property to any one or
                more of the Beneficiaries either free of interest or on such terms as to
                payment of interest and generally as the Trustees shall in their absolute
                discretion think fit.

     2.2.       The Trustees shall have power to guarantee the payment of money and
                the performance of obligations in respect of any existing or future
                borrowings by any one or more of the Beneficiaries from third parties or
                guarantees indemnities or other commitments of like nature given to third
                parties by any one or more of the Beneficiaries including without prejudice
                to the generality of the above the power to pledge the whole or part of the
                assets comprising the Trust Fund in support of any such guarantee given
                as above by the Trustees and to enter into such indemnities as they shall
                in their absolute discretion think fit in connection with any such guarantee.

     3.         Power to permit occupation of property and enjoyment of chattels

     3.1.       THE Trustees shall have power to permit any one or more of the
                Beneficiaries to occupy or reside in or upon any real or immovable property
                or to have the enjoyment and use of chattels or other movable property for
                the time being held upon these trusts on such terms as to payment of rent
                rates taxes and other expenses and outgoings and as to insurance repair
                and decoration and generally upon such terms as the Trustees shall in
                their absolute discretion think fit.

     4.         Power to borrow

     4.1.       THE Trustees shall have power to borrow and raise money on the security
                of the Trust Fund for any purpose (including the investment of the moneys
                so raised as part of the Trust Fund) and to mortgage charge or pledge any
                part of the Trust Fund as security for any moneys so raised and to
                guarantee the payment of money and the performance of obligations in
                respect of borrowings by any company fully or partly owned by the
                Trustees and in connection with such guarantees to enter into such
                indemnities as the Trustees shall in their absolute discretion think fit.

     5.         Powers in relation to real property

                WHERE the Trust Fund for the time being includes any real or immovable
                property (in this clause referred to as "the land"),

     5.1.       The Trustees may lease all or any part of the land for any purpose and
                whether involving waste or not for any term and either wholly or partly in
                consideration of a rent (whether fixed or variable) or fine or
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6  Filed Filed
                                      248-14    12/11/20   PagePage
                                                      04/10/20  18 of18
                                                                     25ofPage ID #:622
                                                                         25 Page   ID
                                         -17 -
                                      #:9183

                 premium or the erection improvement or repair or any agreement to erect
                 improve or repair buildings or other structures on the land and may accept
                 (with or without consideration) surrender of any lease of all or any part of
                 the land .

     5.2 .       The Trustees may in executing any trust or power of sale sell all or any part
                 of the land either wholly or partly in consideration of an annual sum
                 payable for any term (whether definite or indefinite) and being either
                 reserved out of the land sold or secured in such other manner as the
                 Trustees shall in their absolute discretion think fit.

     5.3.        The Trustees may in executing any trust or power of sale or leasing:

     5.3. 1.     sell or lease all or any part of the land whether the division is horizontal or
                 vertical or made in any other way ;

     5.3 . 2 .   sell or lease or reserve any easement or right or privilege over all or any
                 part of the land;

     5.3.3.      sell or lease or except or reserve any timber or mines or minerals on or in
                 or under all or any part of the land together with any easements rights or
                 privileges of cutting or working and carrying away the same or otherwise
                 incidental to or connected with forestry or mining purposes;

     5.3. 4.     impose and make binding for the benefit of all or any part of the land sold
                 or leased any restrictions or stipulations as to user or otherwise affecting
                 any part of the land retained;

     5.3. 5 .    accept in exchange for all or any part of the land to be sold or leased
                 (either with or without any money paid or received for equality of exchange)
                 any other real or immovable property or any lease;

     5.3.6 .     enter into any contract or grant any option for the sale or leasing of all or
                 any part of the land or otherwise for the exercise by the Trustees of any of
                 their above powers.

     5.4.        The Trustees shall not be bound to see to nor be liable or accountable for
                 omitting or neglecting to see to the repair or insurance of any buildings or
                 other structures on the land or to the payment of any outgoings or
                 otherwise as to the maintenance of the land or any buildings or other
                 structures on the land maintain repair or insure the
                 same in such manner and to such extent as they shall in their absolute
                 discretion think fit.
Case
                                            297
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6  Filed Filed
                                      248-14    12/11/20   PagePage
                                                      04/10/20  19 of19
                                                                     25ofPage ID #:623
                                                                         25 Page   ID
                                      #:9184 -
                                              -18

     5.5.       The Trustees may from time to time expend moneys altering or improving
                the land or any buildings or other structures on the land (including erecting
                demolishing or rebuilding the same) to such extent and in such a manner
                as they shall in their absolute discretion think fit and any certificate in
                writing of any architect or surveyor employed by the Trustees to the effect
                that any work specified in such certificate is or includes an alteration or an
                improvement to the land or any such building or other structure shall be
                conclusive as between the Trustees and the Beneficiaries that any money
                expended on such work was properly expended in exercise of this power.

     6.         Powers in relation to chattels

                WHERE the Trust Fund for the time being includes any chattels (in this
                clause referred to as "the chattels")

     6.1.       The Trustees may sell lease hire deposit store or otherwise deal with the
                chattels upon such terms as they shall in their absolute discretion think fit.

     6.2.       The Trustees shall not be bound to see nor be able or accountable for
                omitting or neglecting to see to the repair or insurance of the chattels but
                may repair and insure the chattels in such a manner and to such an extent
                as they shall in their absolute discretion think fit.

     7.         Power to trade

     7.1 .      THE Trustees shall have power to trade or take part in any venture in the
                nature of trade whether solely or jointly with any other person and whether
                or not by way of partnership (limited or general) and for these purposes
                make such arrangements as they shall in their absolute discretion think fit
                and may delegate any . exercise of this power to any one or more of their
                number or to a company or partnership formed for this purpose.

     7.2.       Any power vested in the Trustees under this Trust shall (where applicable)
                extend to any arrangements in connection with any such trade or venture
                and in particular but without prejudice to the generality of the above the
                Trustees’ powers of borrowing issuing guarantees and charging shall
                extend to any borrowing arrangements made in connection with any such
                trade or venture.

     8-         Power to give indemnities

     8.1.       THE Trustees shall have power to enter into any indemnity in favour of any
                former trustee or any other person in respect of any fiscal imposition or
                other liability of any nature prospectively payable in respect of the Trust
                Fund or otherwise in connection with this Trust and to charge or deposit
                the whole or any part of the Trust Fund as
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6
                                      248-14
                                             299
                                            Filed Filed
                                                  12/11/20   PagePage
                                                        04/10/20  20 of20
                                                                       25ofPage ID #:624
                                                                           25 Page   ID
                                      #:9185
                                         - 19-


                security for any such indemnity in such manner in all respects as they shall
                in their absolute discretion think fit.

     8.2 .      The Trustees shall have power to give or enter into any indemnity warranty
                guarantee undertaking or covenant or enter into any type of agreement
                that they shall in their absolute discretion think fit relating to the transfer or
                sale of a business, private or public company shareholding held or owned
                for the time being by the Trustees whether relating to the business or
                company itself its assets liabilities shares or employees or any other aspect
                of the business or company in favour of any transferee purchaser or other
                relevant party and including any limitation or restriction on value or
                otherwise as the Trustees shall in their absolute discretion think fit.

     9.         Exclusion of apportionment

     9.1.       ANY statutory and equitable rules of apportionment shall apply to this Trust
                and the Trustees shall be permitted to treat all dividends and other
                payments in the nature of income received by them as income at the date
                of receipt irrespective of the period for which the dividend or other income
                is payable.

     10.        Power to deal with insurance policies

                THE Trustees shall in addition and without prejudice to all statutory and
                other powers conferred upon them have the following powers in relation to
                any insurance policy ("the policy”) from time to time comprised in the Trust
                Fund,

     10.1.      To borrow on the security of the policy for any purpose;

     10.2.      To convert the policy into a fully paid-up policy for a reduced sum assured
                free from payment of future premiums;

     10.3.      To surrender the policy wholly or any part or any bonus attaching to the
                policy for its cash surrender value;

     10.4 -     To sell the policy or any substituted policy on such terms as the Trustees
                shall in their absolute discretion think fit;

     10.5.      To exercise any of the powers conferred by the policy or with the consent
                of the insurer to alter the amount or occasion of the payment of the sum
                assured or to increase or decrease the amount of the periodic premiums (if
                any) payable under the policy or to alter the period during which the
                premiums are payable and to do any of these things notwithstanding that
                the sum assured may be reduced subject always to production of evidence
                of insurability satisfactory to the insurer ,
                                      6U I
Case 2:20-cv-11236-RGK-PLA Document 2-6  Filed Filed
 Case 2:14-cv-09764-RGK-PLA Document 248-14    12/11/20   PagePage
                                                     04/10/20  21 of21
                                                                    25ofPage ID #:625
                                                                        25 Page   ID
                                        -20-
                                     #:9186

     11.        Release of powers

     11.1.      THE Trustees may by deed or deeds and so as to bind their successors as
                Trustees release or restrict the future exercise of all or any of the powers
                by this Trust or by law conferred on them either wholly or to the extent
                specified in any such deed or deeds notwithstanding the fiduciary nature of
                any such powers.

     12.        Power of appropriation

     12.1.      THE Trustees shall have power in their absolute discretion to appropriate
                any part of the Trust Fund in its then actual condition or state of investment
                in or towards satisfaction of any interest or share in the Trust Fund as may
                in all the circumstances appear to them to be just and reasonable and for
                the above purpose from time to time to place such value on any or all
                investments or other property as they shall in their absolute discretion think
                fit.

     13.        Power to vote and to employ nominees and custodians

     13.1.      To vote upon or in respect of any shares securities bonds notes or other
                evidence of interest in or obligation of any corporation trust association or
                concern whether or not affecting the security or the apparent security of the
                Trust Fund of the purchase or sale or lease of the assets of any such
                corporation trust association or concern;

     13.2.      To deposit any such shares securities or property in any voting trusts or
                with any depository designated under such a voting trust;

     13.3.      To give proxies or powers of attorney with or without power of substitution
                for voting or acting on behalf of the Trustees as the owner of any such
                property;

     13.4 .     To hold any or all securities or other property in bearer form or in the
                names of the Trustees or any one or more of them or in the name of some
                other person or partnership or in the name or names of nominees without
                disclosing the fiduciary relationship created by this Trust and to deposit the
                said securities and any title deed or other documents belonging or relating
                to the Trust Fund in any part of the world with any bank firm trust company
                or other company that undertakes the safe custody of securities as part of
                its business without being responsible for the default of such bank firm
                trust company or other company or for any consequent loss.

     14 .       Power to delegate management of investments

     14.1.      THE Trustees shall have power to engage the services of such investment
                adviser or advisers as the Trustees may from time to time think fit (“the
                investment adviser”) to advise the Trustees in respect of
                                             W   W
                                             ^
Case 2:20-cv-11236-RGK-PLA Document 2-6   Filed 12/11/20
 Case 2:14-cv-09764-RGK-PLA Document 248-14 Filed         PagePage
                                                     04/10/20  22 of22
                                                                    25ofPage ID #:626
                                                                        25 Page   ID
                                        - 21
                                     #:9187  -

                the investment and reinvestment of the Trust Fund with power for the
                Trustees without being liable for any consequent loss to delegate to the
                investment adviser discretion to manage all or any part of the Trust Fund
                within the limits and for the period stipulated by the Trustees and the
                Trustees shall settle the terms and conditions for the remuneration of the
                investment adviser and the reimbursement of the investment adviser’s
                expenses as the Trustees shall in their absolute discretion think fit and
                such remuneration and expenses shall be paid by the Trustees from the
                Trust Fund.

     14.2.      The Trustees shall not be bound to enquire into nor be in any manner
                responsible for any changes in the legal status of the investment adviser.

     14.3 .     The Trustees shall incur no liability for any action taken pursuant to or for
                otherwise following the advice of the investment adviser however
                communicated.

     15 .       Power to receive remuneration

     15.1.      NO Trustees shall be liable to account for any remuneration or other profit
                received by such Trustee in consequence of such Trustees acting as or
                being appointed to be a director or other officer or servant of any company
                notwithstanding that such appointment was procured by an exercise by
                such Trustee of by the Trustees of voting rights attached to securities
                comprised in the Trust Fund.

     16 .       Power to promote companies

                THE Trustees may (without prejudice to the generality of their powers of
                investment) promote or join with any other person or persons in promoting
                or incorporating any company in any part of the world or subscribe for or
                acquire any of the shares or stock or debentures or debenture stock or
                loan capital of any company with a view to or in consideration of

     16.1 .     the establishment and carrying on by such company of a business of any
                kind which the Trustees are for the time being authorised to carry on
                themselves and the acquisition of any of the assets comprised in the Trust
                Fund which may be required for the purpose of such business;

     16.2.      the acquisition of the assets and undertaking of any business being carried
                on by the Trustees under the above power;

     16.3.      the acquisition of all or any of the assets comprised in the Trust Fund to be
                held as investments of the company acquiring the same;
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6  Filed Filed
                                      248-14    12/11/20   PagePage
                                                      04/10/20  23 of23
                                                                     25ofPage ID #:627
                                                                         25 Page   ID
                                         -22-
                                      #:9188

     17.        Trustees not bound to interfere in business of     company    in which the
                Trust is interested

     17.1.      THE Trustees shall not be bound or required to interfere in the
                management or conduct of the business of any company wherever
                resident or incorporated in which the Trust shall be interested although
                holding the whole or a majority of the

                shares carrying the control of the company but so long as the Trustees
                shall have no notice of any act of dishonesty or misappropriation of
                moneys on the part of the directors having the management of such
                company the Trustees shall be at liberty to leave the conduct of its
                business (including the payment or non-payment of dividends) wholly to
                the directors and the Beneficiaries shall not be entitled to require the
                distribution of any dividend by any such company or require the Trustees to
                exercise any powers they may have of compelling any such distribution.

     18 .       Power to insure property

     18.1.      THE Trustees shall have power to insure against any loss or damage from
                any peril the property for the time being comprised in the Trust Fund for
                any amount and to pay the premiums out of the Trust Fund.

     19.        Power to appoint agents

     19.1.     THE Trustees shall have power instead of acting personally to employ and
               pay at the expense of the Trust Fund any agents in any part of the world
               whether attorneys solicitors accountants brokers bank trust companies or
               other agents without being responsible for the default of any agent if
               employed in good faith to transact any business or act as nominee or act in
               the execution of these trusts including without prejudice to the generality of
               the above the receipt and payment of moneys and the execution of
               documents.

     20.        Power to permit self-dealing

     20.1.     THE Trustees shall have power to enter into any transaction concerning
               the Trust Fund notwithstanding that one or more of the Trustees may be
               interested in the transaction other than as one of the Trustees.
I
    Case
     Case2:20-cv-11236-RGK-PLA
          2:14-cv-09764-RGK-PLA Document
                                 Document2-6   Filed Filed
                                          248-14     12/11/20   PagePage
                                                           04/10/20  24 of24
                                                                          25ofPage ID #:628
                                                                              25 Page   ID
                                             - 23 -
                                          #:9189




                                    THE SECOND SCHEDULE


                                       USD 100.00
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-6  Filed Filed
                                                12/11/20   PagePage
                                                                25 of25
                                                                     25ofPage ID #:629
                                           -
                                      248-14
                                          24
                                      #:9190
                                             -        04/10/20           25 Page   ID




                                 THE THIRD SCHEDULE


     1.         The client

     2.         Any person or persons whom the Trustees may from time to time nominate
                as additional Beneficiaries .




     SIGNED by the said CTXTreuhand AG
